EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erin Phillips on 11/20/20.
The application has been amended as follows: 



IN THE CLAIMS
Replacement claims: replace claims 1 and 25 as set forth below.


1.	A method for evolving one or more new game content items in a game world of a computer game, comprising:
a) providing a plurality of different types of existing game content items in the game world;
b) interacting by the first player with a first item of said plurality of different types of existing game content items in the game world, 
c) distributing, as a result of the interaction, the first item to the first player such that the first item becomes a distributed content item which is available only to the first player for a portion of a time period; 
wherein, of the plurality of different types of existing game content items, the different types of existing game content items that are not the distributed content item are an undistributed content item;

further wherein the undistributed content item remains available in the game world for distribution to any of the plurality of players through their interaction with said undistributed content item;
d) tracking the interaction of the first player with said distributed content item and assigning a fitness score to the distributed content item based at least in part on an amount of interaction between the first player and the distributed content item;
e) randomly selecting a selected probability among a first probability, a second probability, and a third probability;
f) using the selected probability to create, probabilistically, a new content item using an evolutionary content generator
wherein the first probability is proportional to the fitness score of the distributed content item;
wherein the second probability is a chance the new content item is randomly generated using one or more item characteristics;
wherein the third probability is a chance the new content item is selected from a predefined pool;
wherein the new content item is available, for the time period, to the plurality of players;
wherein the new content item has one or more characteristics in common with the distributed content item; and
(g) iteratively repeating steps (b)-(f) continuously.
25. 	A computer program product evolving a new game content item available to a player in a game world of a computer game, the computer program comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions are readable by a computer to cause the computer to perform a method comprising the steps of: 
providing a plurality of different types of existing game content items in the game world;
interacting by the first player with a first item of said plurality of different types of existing game content items in the game world, 

wherein, of the plurality of different types of existing game content items, the different types of existing game content items that are not the distributed content item are an undistributed content item;
wherein, at any point in time, there is the distributed content item and the undistributed content item of the plurality of different types of existing game content items, and the undistributed content item is available to the plurality of players for the time period; 
further wherein the undistributed content item remains available in the game world for distribution to any of the plurality of players through their interaction with said undistributed content item;
tracking the interaction of the first player with said distributed content item and assigning a fitness score to the distributed content item based at least in part on an amount of interaction between the first player and the distributed content item;
randomly selecting a selected probability among a first probability, a second probability, and a third probability;
using the selected probability to create, probabilistically, a new content item via an evolutionary content generator;
wherein the first probability is proportional to the respective fitness score of the distributed content item;
wherein the second probability is a chance the new content item is randomly generated using one or more item characteristics;
wherein the third probability is a chance the new content item is selected from a predefined pool;
further wherein in a first scenario, the new content item is created based on the highest probability of the first, second, and third probabilities, and upon creation, the new content item is one of the undistributed content item.

Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/THOMAS H HENRY/               Examiner, Art Unit 3715

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715